 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON


 4                                                                  Nov 08, 2019
 5                                                                      SEAN F. MCAVOY, CLERK



 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                       No. 2:19-cv-00039-SAB
10               Plaintiff,
11               v.                                ORDER GRANTING
12 FOUR FIREARMS FROM VARIOUS                      STIPULATED DISMISSAL
13 MANUFACTURERS, MAKES,
14 MODELS AND ASSORTED CALIBERS,
15 and 431 ROUNDS OF ASSORTED
16 AMMUNITION; and $40,950.00 U.S.
17 CURRENCY,
18               Defendants.
19
20        Before the Court is the parties’ Notice of Voluntary Dismissal Pursuant to
21 Fed R. Civ. P. 41(a)(1)(A)(i), ECF No. 6. The parties stipulate and request the
22 Court dismiss this matter with prejudice, and without costs or attorney fees to any
23 party. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and the joint wishes of the parties,
24 the Court finds good cause to accept the stipulation and enter it into the record.
25 //
26 //
27 //
28 //


     ORDER GRANTING STIPULATED DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Notice of Voluntary Dismissal Pursuant to Fed R. Civ. P.
 3 41(a)(1)(A)(i), ECF No. 6, is ACCEPTED and ENTERED into the record.
 4        2. This matter is DISMISSED without prejudice and without costs or
 5 attorney fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 8th day of November 2019.
11
12
13
14
15
16                            Stanley A. Bastian
17                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING STIPULATED DISMISSAL Ԅ 2
